VAUGHN, Judge.
’ The court submitted possible verdicts of murder in the second degree, voluntary manslaughter, involuntary manslaughter or not guilty. Defendant complains1 that the jury was instructed that it might return a verdict of guilty of involuntary manslaughter. We hold that the instruction did not constitute prejudicial error.
All the remaining assignments of error are directed to the charge of the court. We hold that the charge, when considered in its entirety, includes an adequate declaration and explana*497tion of the law arising on the evidence in the case and no error so prejudicial as to require a new trial has been shown.
No error.
Judges Campbell and Hedrick concur.